Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 9, the Prior Art does not teach receiving first input information indicating that a rotational position of the rotor falls within a predetermined range or is a predetermined position, and second input information identifying one or more characteristic values to be calculated selectively from a plurality of characteristic value candidates, the one or more characteristic values for determining the presence of an abnormality based on meeting a predetermined determination criteria; and 
calculating the one or more characteristic values specified by the second input information corresponding to the rotational position of the rotor indicated by the first input information falling within the predetermined range or being the predetermined position using a status value of the driver obtained in predetermined cycles to determine whether the one or more characteristic values meet the predetermined determination criteria, wherein 
the plurality of characteristic value candidates comprise at least two of: 
a maximum value of a difference between a value of a speed command provided to the driver and a measured speed value of the rotor; 
a minimum value of a measured torque value generated in the rotor; 
a rotational position of the rotor at which a difference between a value of a speed command provided to the driver and a measured speed value of the rotor is at a maximum; 
a rotational position of the rotor at which the measured torque value generated in the rotor is at a maximum; and 
a correlation coefficient for a difference between the value of the speed command provided to the driver and the measured speed value of the rotor.
	Claims 9-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846